DISMISS and Opinion Filed May 11, 2021




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00007-CV

                     MARCUS JARROD PAYNE, Appellant
                                  V.
                      STACY ELEY (PAYNE), Appellee

                On Appeal from the 303rd Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DF-20-00663

                         MEMORANDUM OPINION
                   Before Justices Schenck, Reichek, and Carlyle
                            Opinion by Justice Schenck

      This appeal follows the trial court’s memorandum ruling awarding appellee

attorney’s fees, the sole issue remaining after appellant nonsuited his claims.

Because the ruling was not signed by the trial judge, it appeared it did not comply

with the requisites of a final judgment and did not trigger the appellate deadlines.

See TEX. R. APP. P. 26.1 (time for filing notice of appeal in civil cases runs from date

judgment is signed); In re Cas Cos., LP, 422 S.W.3d 871, 875 (Tex. App.—Corpus

Christi 2014, orig. proceeding) (memorandum ruling will be accorded final

judgment status if, among other requisites, it is signed by the trial judge).
      At our request, the parties filed letter briefs addressing our concern. Both

acknowledge a final judgment has not yet been signed.            Appellant urges we

nonetheless allow the appeal to proceed because he believes “the trial court is

suspending its order to negatively affect [his] . . . ability to perfect an appeal.” An

appellate court, however, cannot create jurisdiction where jurisdiction does not exist.

See Texaco, Inc. v. Shouse, 877 S.W.2d 8, 11 (Tex. App.—El Paso 1994, no writ).

Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(a).




                                            /David J. Schenck/
                                            DAVID J. SCHENCK
                                            JUSTICE



210007F.P05




                                         –2–
                                 S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                JUDGMENT

MARCUS JARROD PAYNE,                       On Appeal from the 303rd Judicial
Appellant                                  District Court, Dallas County, Texas
                                           Trial Court Cause No. DF-20-00663.
No. 05-21-00007-CV        V.               Opinion delivered by Justice
                                           Schenck, Justices Reichek and
STACY ELEY (PAYNE), Appellee               Carlyle participating.

     In accordance with this Court’s opinion of this date, we DISMISS the appeal.

Judgment entered May 11, 2021




                                     –3–